DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 1, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al. (US PUB 2018/0257660, hereinafter Ibrahim) in view of Nakano et al. (US PUB 2007/0078601, hereinafter Nakano), and further in view of Toshiharu et al.  (JP 2009- 274594 A, hereinafter Toshiharu).
Regarding claim 1, Ibrahim teaches:
A vehicle lane change assist apparatus, comprising (see at least abstract):
one or more sensor for detecting one or more cubic objects existing around an own vehicle and outputting information on the detected one or more cubic objects (see at least Figs. 3 and 4; [0491], disclosing sensing devices, e.g. RADAR, vision, LIDAR, to measure positions coordinates and distances of other vehicles, i.e. cubic objects); and 
an electronic control unit for processing the information on the one or more cubic objects output from the one or more sensors to recognize the one or more cubic objects as one or more recognized cubic objects (See at least Figs. 3 and 4, [0491] disclosing a processor, i.e. an electronic control unit), 
wherein the electronic control unit is configured to: …
and selecting the one or more recognized cubic objects determined as satisfying the first condition in executing the candidate selection process, as one or more condition-determining-target-candidate cubic objects with the number of the one or more condition-determining-target-candidate cubic objects being limited to a first predetermined number ([0545], disclosing ;
execute a target selection process for selecting the one or more condition-determining-target-candidate cubic objects satisfying a second condition, as one or more condition-determining-target cubic objects with the number of the one or more condition-determining-target cubic objects being limited a second predetermined number equal to or smaller than the first predetermined number ([0545], disclosing limiting a desired number of nodes, i.e. of other vehicles or detected cubic units, to a predetermined number, e.g. 150 nodes or less, that satisfies the second condition of nodes being within a smaller range of the own vehicle)  when an execution of a lane change assist control is requested by a driver of the own vehicle ([0527], disclosing LCA, i.e. a lane change assist)…
Ibrahim does not explicitly teach:
wherein the electronic control unit is configured to: execute a candidate selection process for determining that the one or more recognized cubic objects approaching the own vehicle and having a predicted reaching time equal to or shorter than a predetermined predicted reaching time, satisfy a first condition, the predicted reaching time being a time predictively taken for the one or more recognized cubic objects to reach the own vehicle,…
and:
 the lane change assist control being a control for moving the own vehicle to a next lane which is a lane next to a lane, on which the own vehicle moves; and execute the lane change assist control when a lane change execution condition is satisfied, the lane change execution condition being a condition that the own vehicle (100) does not contact any of the one or more condition-determining-target cubic objects while the own vehicle is caused to move to the next lane by the lane change assist control.
However, in the same field of endeavor, vehicle control, Nakano teaches:
wherein the electronic control unit is configured to: execute a candidate selection process for determining that the one or more recognized cubic objects approaching the own vehicle (See at least [0062-0063]; Fig. 4A-E, disclosing determining if a surrounding vehicle is approaching a driver's vehicle) and having a predicted reaching time equal to or shorter than a predetermined predicted reaching time, satisfy a first condition (See at least [0062-0063, 0065]; Fig. 2, disclosing determining the likelihood that a vehicle is approaching is based on the earliest predicted approach time, i.e. a predetermined reaching time and satisfying a first condition), the predicted reaching time being a time predictively taken for the one or more recognized cubic objects to reach the own vehicle (See at least [0062-0063, 0065]; Fig. 2, disclosing determining the likelihood that a vehicle is approaching is based on the earliest predicted approach time, i.e. a predetermined reaching time),…
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the apparatus of Ibrahim to include sensing an approaching vehicle, as taught by Nakano, and thus provide a first qualifying condition.  One would have been motivated to make this modification in order to better determine whether or not another vehicle is likely to approach the driver vehicle in a future time, while limiting the volume of data processed, as taught by Nakano in [0007-0008].
Furthermore, in the same field of endeavor, vehicle control, Toshiharu teaches:
when an execution of a lane change assist control is requested by a driver of the own vehicle (see at least [0014], disclosing a driver’s intention to change lanes) the lane change assist control being a control for moving the own vehicle to a next lane which is a lane next to a lane, on which the own vehicle moves (see at least [0040-0043], disclosing a lane change assist that controls a vehicle to move to a next lane); and execute the lane change assist control when a lane change execution condition is satisfied (see at least [0040], disclosing determining if the lane change support condition is satisfied), the lane change execution condition being a condition that the own vehicle (100) does not contact any of the one or more condition-determining-target cubic objects while the own vehicle is caused to move to the next lane by the lane change assist control (see at least [0070], disclosing lane change control while avoiding collision). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the apparatus of Ibrahim to incorporate the teachings of Toshiharu.  One would have been motivated to make this modification in order to avoid collision damage to the vehicle.
Regarding claim 2, the combination of Ibrahim, Nakano and Toshiharu teaches:
The vehicle lane change assist apparatus as set forth in claim 1, wherein the candidate selection process includes a first candidate sub-selection process and a second candidate sub-selection process (Ibrahim: [0527], disclosing a first level of filtering, i.e. a first sub-selection process; Fig. 14, disclosing a second sub selection process (limiting by number)), and
 the electronic control unit is configured to:
 execute the first candidate sub-selection process for determining that the one or more recognized cubic objects existing in a predetermined area around the own vehicle, (Ibrahim: [0527], disclosing a first level of filtering, i.e. a first sub-selection process, based on distance from an own vehicle), approaching the own vehicle, and having the predicted reaching time equal to or shorter than the predetermined predicted reaching time, satisfy the first condition (Nakano: See at least [0062-0063, 0065]; Fig. 2, disclosing determining the likelihood that a vehicle is approaching is based on the earliest predicted approach time, i.e. a predetermined reaching time and satisfying a first condition), and selecting the one or more recognized cubic objects determined as satisfying the first condition in executing the first candidate sub-selection process, as the one or more condition-determining-target-candidate cubic objects with the number of the one or more condition-determining-target-candidate cubic objects selected in executing the first candidate sub-selection process being limited to the first predetermined number (Ibrahim: [0545], disclosing limiting a desired number of nodes, i.e. of other vehicles or detected cubic units, to a predetermined number, e.g. 150 nodes or less); and
execute the second candidate sub-selection process for determining that the one or more recognized cubic objects not selected as the one or more condition-determining-target-candidate cubic objects in executing the first candidate sub-selection process and existing in the predetermined area, satisfy the first condition when the number of the one or more condition-determining-target-candidate cubic objects selected in executing the first candidate sub-selection process is smaller than the first predetermined number ([0545]; Fig. 14, disclosing a sub-selection process of determining when the number of nodes, i.e. cubic objects, is below a threshold, i.e. smaller than the first predetermined number) and selecting the one or more recognized cubic objects determined as satisfying the first condition in executing the second candidate sub-selection process, as the one or more condition-determining-target-candidate cubic objects with the number of the one or more condition-determining-target-candidate cubic objects selected in executing the first candidate sub-selection process and the second candidate sub-selection process being limited to the first predetermined number (Ibrahim: [0545-0546], .
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the apparatus of Ibrahim to incorporate the teachings of Nakano.  One would have been motivated to make this modification in order to better determine whether or not another vehicle is likely to approach the driver vehicle in a future time, while limiting the volume of data processed, as taught by Nakano in [0007-0008].
Regarding claim 3, the combination of Ibrahim, Nakano and Toshiharu teaches:
The vehicle lane change assist apparatus as set forth in claim 1, wherein the candidate selection process includes a first candidate sub-selection process and a second candidate sub-selection process (Ibrahim: [0527], disclosing a first level of filtering, i.e. a first sub-selection process; Fig. 14, disclosing a second sub selection process (limiting by number)),
the electronic control unit is configured to:
execute the first candidate sub-selection process for determining that the one or more recognized cubic objects existing in a first predetermined area around the own vehicle (Ibrahim: [0545]; Fig. 14, disclosing a sub-selection process of determining the number of nodes in a predetermined radius R), satisfy the first condition (Nakano: See at least [0062-0063, 0065]; Fig. 2, disclosing determining the likelihood that a vehicle is approaching is based on the earliest predicted approach time, i.e. a predetermined reaching time and satisfying a first condition), and selecting the one or more recognized cubic objects determined as satisfying the first condition, as the one or more condition-determining-target-candidate cubic objects with the number of the one or more condition-determining-target-candidate cubic objects selected in executing the first candidate sub-selection process being limited to the first predetermined number (Ibrahim: ; and
and execute the second candidate sub-selection process for determining that the one or more recognized cubic objects not selected as the one or more condition-determining-target-candidate cubic objects in executing the first candidate sub-selection process, existing in a second predetermined area outside of the first predetermined area, approaching the own vehicle (Ibrahim: [0546], disclosing a second level of filtering, i.e. a second sub selection process, based on the relative approaching velocity of a remote vehicle and at a relatively high range, i.e. a range outside the first predetermined area), and having the predicted reaching time equal to or shorter than the predetermined predicted reaching time, satisfy the first condition (Nakano: See at least [0062-0063, 0065]; Fig. 2, disclosing determining the likelihood that a vehicle is approaching is based on the earliest predicted approach time, i.e. a predetermined reaching time) when the number of the one or more condition-determining-target-candidate cubic objects selected in executing the first candidate sub-selection process is smaller than the first predetermined number (Ibrahim: [0545]; Fig. 14, disclosing a sub-selection process of determining when the number of nodes, i.e. cubic objects, is below a threshold, i.e. smaller than the first predetermined number) and selecting the one or more recognized cubic objects determined as satisfying the first condition in executing the second candidate sub-selection process, as the one or more condition-determining-target-candidate cubic objects with the number of the one or more condition-determining-target-candidate cubic objects selected in executing the first candidate sub-selection process and the second candidate sub-selection process being limited to the first predetermined number (Ibrahim: [0545]; Fig. 14, disclosing a .
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the apparatus of Ibrahim to incorporate the teachings of Nakano.  One would have been motivated to make this modification in order to better determine whether or not another vehicle is likely to approach the driver vehicle in a future time, while limiting the volume of data processed, as taught by Nakano in [0007-0008].
Regarding claim 4, the combination of Ibrahim, Nakano and Toshiharu teaches:
The vehicle lane change assist apparatus as set forth in claim 1, wherein the candidate selection process includes a first candidate sub-selection process, a second candidate sub-selection process (Ibrahim: [0527], disclosing a first level of filtering, i.e. a first sub-selection process; Fig. 14, disclosing a second sub selection process (limiting by number)), and a third candidate sub-selection process (Ibrahim: [0551], disclosing a filtering using a map database, i.e. a third sub selection process),
the electronic control unit is configured to: 
execute the first candidate sub-selection process for determining that the one or more recognized cubic objects existing in a first predetermined area around the own vehicle (Ibrahim: [0545]; Fig. 14, disclosing a sub-selection process of determining the number of nodes in a predetermined radius R), satisfy the first condition (Nakano: See at least [0062-0063, 0065]; Fig. 2, disclosing determining the likelihood that a vehicle is approaching is based on the earliest predicted approach time, i.e. a predetermined reaching time and satisfying a first condition) and selecting the one or more recognized cubic objects determined as satisfying the first condition in executing the first candidate sub-selection process, as the one or more condition-determining-target-candidate cubic objects with the number of the one or more condition-determining-target-candidate cubic objects selected in executing the first candidate sub-selection process being limited to the first predetermined number (Ibrahim: [0545]; Fig. 14, disclosing a sub-selection process of determining when the number of nodes, i.e. cubic objects, is below a threshold, i.e. limiting the number of nodes to a first predetermined number);
execute the second candidate sub-selection process for determining that the one or more recognized cubic objects not selected as the one or more condition-determining-target-candidate cubic objects in executing the first candidate sub-selection process, existing in a second predetermined area outside of the first predetermined area, approaching the own vehicle (Ibrahim: [0546], disclosing a second level of filtering, i.e. a second sub selection process, based on the relative approaching velocity of a remote vehicle and at a relatively high range, i.e. a range outside the first predetermined area), and having the predicted reaching time equal to or shorter than the predetermined predicted reaching time, satisfy the first condition (Nakano: See at least [0062-0063, 0065]; Fig. 2, disclosing determining the likelihood that a vehicle is approaching is based on the earliest predicted approach time, i.e. a predetermined reaching time) when the number of the one or more condition-determining-target-candidate cubic objects selected in executing the first candidate sub-selection process is smaller than the first predetermined number (Ibrahim: [0545]; Fig. 14, disclosing a sub-selection process of determining when the number of nodes, i.e. cubic objects, is below a threshold, i.e. limiting the number of nodes to a first predetermined number) and selecting the one or more recognized cubic objects determined as satisfying the first condition in executing the second candidate sub-selection process, as the one or more condition-determining-target-candidate cubic objects with the number of the one or more condition-determining-target-candidate cubic objects selected in executing the first candidate sub-selection process and the second candidate sub-selection process being limited to the first predetermined number (Ibrahim: [0545]; Fig. 14, disclosing a sub-selection process of determining when the number of nodes, i.e. cubic objects, is below a threshold, i.e. limiting the number of nodes to a first predetermined number); and
execute the third candidate sub-selection process for determining that the one or more recognized cubic objects not selected as the one or more condition-determining-target-candidate cubic objects in executing the first candidate sub-selection process and the second candidate sub-selection process and existing in the second predetermined area, satisfy the first condition when the number of the one or more condition-determining-target-candidate cubic objects selected in executing the first candidate sub-selection process and the second candidate sub-selection process is smaller than the first predetermined number (Ibrahim: [0540-0545]; Fig. 14, disclosing a sub-selection process of determining when the number of nodes, i.e. cubic objects, is below a threshold, i.e. limiting the number of nodes to a first predetermined number, in a predetermined area (Process it [0543])), and selecting the one or more recognized cubic objects determined as satisfying the first condition in executing the third candidate sub-selection process, as the one or more condition-determining-target-candidate cubic objects with the number of the one or more condition-determining-target-candidate cubic objects selected in executing the first candidate sub-selection process, the second candidate sub-selection process, and the third candidate subselection process being limited to the first predetermined number ([0545]; Fig. 14, disclosing a sub-selection process of determining when the number of nodes, i.e. cubic objects, is below a threshold, i.e. limiting the number of nodes to a first predetermined number).

Regarding claim 5, the combination of Ibrahim, Nakano and Toshiharu teaches:
The vehicle lane change assist apparatus as set forth in claim 1, wherein the electronic control unit is configured to execute the target selection process for determining that the one or more condition-determining-target-candidate cubic objects existing in a third predetermined area around the own vehicle, as the one or more condition-determining-target-candidate cubic objects satisfying the second condition and selecting the one or more condition-determining-target-candidate cubic objects determined as satisfying the second condition, as the one or more condition-determining-target cubic objects with the number of the one or more condition-determining-target cubic objects being limited to the second predetermined number (Ibrahim: [0545]; Fig. 14, disclosing a sub-selection process of determining when the number of nodes, i.e. cubic objects, is below a threshold, i.e. limiting the number of nodes to a first predetermined number, the third predetermined area is a radius R that contains nodes less than a threshold).
Regarding claim 6, the combination of Ibrahim, Nakano and Toshiharu teaches:
The vehicle lane change assist apparatus as set forth in claim 1, wherein the electronic control unit is configured to execute the candidate selection process in advance of the execution of the lane change assist control being requested (Nakano: Fig. 2; [0059], disclosing an iterative processes for detecting surrounding vehicles, i.e. even before a lane change request).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nishira et al. (US PUB 2004/0107030), disclosing autonomous lane change assist.
Shin (USP 10,351,137), disclosing autonomous lane change detecting vehicles in a target lane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664                                                                                                                                                                                                        
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664